DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,597,453. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of the cited patent disclose steps that are substantially similar to those of claims 1-16 of this application and claims 14-18 of the cited patent disclose the structural elements substantially similar to those in claims 17-20 of this application.  Claim 1 of the cited patent discloses a method for diabetes management, the method comprising: controlling insulin delivery to a host, using a processor comprising a controller module; iteratively evaluating internally derived data relative to a predetermined glucose boundary; and selectively turning the controller on or off responsive to the iterative evaluation, wherein the internally derived data comprise processed glucose data and insulin on-board information, and wherein the interatively evaluating comprises interatively evaluating the insulin on board information.  Claim 2 of the cited patent discloses the method of claim 1, wherein the selectively turning the controller on or off comprises selectively turning the insulin delivery off when the processed glucose sensor data meets a predetermined criterion relative to the predetermined glucose boundary.  Claim 3 of the cited patent discloses the method of claim 2, wherein the predetermined criterion for selectively turning the controller module off comprises the host's glucose falling below the glucose boundary.  Claim 4 of the cited patent discloses the method of claim 1, wherein the selectively turning the controller on or off comprises selectively turning the insulin delivery on when the processed glucose sensor data meets a predetermined criterion relative to the predetermined glucose boundary.  Claim 5 of the cited patent discloses the method of claim 4, wherein the predetermined criterion for selectively turning the controller module on comprises the host's glucose surpassing the glucose boundary.  Claim 6 of the cited patent discloses the method of claim 1, wherein the predetermined glucose boundary comprises a set point.  Claim 7 of the cited patent discloses the method of claim 6, wherein the predetermined glucose boundary comprises more than one set point.  Claim 8 of the cited patent discloses the method of claim 7, wherein the more than one set point comprises a first set point to select the on instruction and a second set point to select the off instruction.  Claim 9 of the cited patent discloses the method of claim 1, wherein the processed glucose sensor data is generated by a continuous analyte sensor.  Claim 10 of the cited patent discloses the method of claim 1, wherein the processed glucose sensor data is generated by one or more auxiliary sensors.  Claim 11 of the cited patent discloses the method of claim 1, further comprising adaptively adjusting the glucose boundary.  Claim 12 of the cited patent discloses the method of claim 11, further comprising requesting validation from a user prior to applying an adaptive adjustment to the glucose boundary.  Claim 13 of the cited patent discloses the method of claim 1, wherein the controlling comprises controlling insulin delivery at a faster rate or a slower rate based on the processed glucose sensor data.  
Claim 14 of the cited patent discloses a diabetes management system, the system comprising: a processor comprising a controller module configured to control insulin delivery to a host based on an iterative evaluation of internally derived data relative to a predetermined glucose boundary, wherein the controller module is further configured to selectively turn the controller on or off responsive to the iterative evaluation, wherein the internally derived data comprise processed glucose data and insulin on-board information, and wherein the interatively evaluating comprises interatively evaluating the insulin on board information.  Claim 15 of the cited patent discloses the system of claim 14, further comprising an insulin delivery device.  Claim 16 of the cited patent discloses the system of claim 15, further comprising a continuous glucose monitor.  Claim 17 of the cited patent discloses the system of claim 15, wherein the controller module comprises a basal controller module.  Finally, claim 18 of the cited patent discloses the system of claim 15, wherein the controller module comprises a bolus controller module.
As indicated above, claims 1-13 of the cited patent disclose steps that are substantially similar to those of process claims 1-16 of this application and claims 14-18 of the cited patent disclose the structural elements substantially similar to those in product claims 17-20 of this application.  Accordingly, for an artisan skilled in the art, the minor differences in the way to express substantially similar claim limitations would have been considered obvious.  
Allowable Subject Matter
In relation to sections 102 and 103, independent claim 1 and independent claim 17 are considered allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
In relation to independent process claim 1, the prior art of record does not disclose or suggest, inter alia, the steps of (1) iteratively evaluating internally derived data relative to a predetermined glucose boundary; and (2) selectively turning the controller on or off responsive to the iterative evaluation.  
In relation to independent product claim 17, the prior art of record does not disclose or suggest, inter alia, a controller module configured to (1) control insulin delivery to a host based on an iterative evaluation of internally derived data relative to a predetermined glucose boundary, wherein (2) the controller module is further configured to selectively turn the controller on or off responsive to the iterative evaluation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783